Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Claims 2, 7-8, 10-11 and 13 are cancelled.

1.	(Currently amended) A circuit assembly comprising:
	a substrate having a conductive path;
	an electronic component mounted on the substrate; [[and]]
	an extension portion that is continuous with the terminal portion and extends along a surface of the substrate, wherein the extension portion is enveloped by a magnetic core; 
	an extension holding portion for holding the extension portion, 
the extension holding portion extends from at least one of the terminal holding portion and the support portion;
	a terminal block that is in direct contact with the substrate[[,]];
	wherein the terminal block includes a terminal portion that is connected to a counterpart terminal, 
a terminal holding portion for holding the terminal portion, 
and a support portion for supporting the terminal holding portion[[, and]];
	the electronic component is disposed between the terminal holding portion and the substrate; and 
the extension holding portion has a fitting portion that is cut out such that the magnetic core is fitted around the fitting portion.

2.	(Cancelled).

3.	(Currently amended) The circuit assembly according to claim [[2]] 1, wherein a detection portion for detecting a voltage of the terminal portion is branched from the extension portion, and the detection portion is connected to a conductive path of the substrate.

4.	(Currently amended) The circuit assembly according to claim [[2]] 1,
	wherein an extension holding portion for holding the extension portion extends from at least one of the terminal holding portion and the support portion, and
	the extension holding portion has a fitting portion that is cut out such that the magnetic core is fitted around the fitting portion.

5.	(Previously presented) The circuit assembly according to claim 1, wherein the terminal portion is an output terminal for outputting power to the counterpart terminal.

6.	(Previously presented) An electrical junction box comprising:
	the circuit assembly according to claim 1; and
	a case for housing the circuit assembly.

7.	(Cancelled).

8.	(Cancelled).



10.	(Cancelled).

11.	(Cancelled).

12.	(Previously presented) The electrical junction box according to claim 6, wherein a detection portion for detecting a voltage of the terminal portion is branched from the extension portion, and the detection portion is connected to a conductive path of the substrate.

13.	(Cancelled).

Allowable Subject Matter
Claims 1, 3-6, 9 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: JP 191190/1987 does not disclose an extension portion that is continuous with the terminal portion and extends along a surface of the substrate, wherein the extension portion is enveloped by a magnetic core; an extension holding portion for holding the extension portion, the extension holding portion extends from at least one of the terminal holding portion and the support portion; a terminal block that is in direct contact with the substrate; wherein the terminal block includes a terminal portion that is connected to a counterpart terminal, and the extension holding portion has a fitting portion that is cut out such that the magnetic core is fitted around the fitting portion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847